      Case 3:17-cv-00743-MCR-CJK Document 35 Filed 01/28/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                              PENSACOLA DIVISION

BETTY SIMMS
v.                                          CASE NO. 3:17cv743-MCR-CJK
CORIZON LLC, et al.

                             REFERRAL AND ORDER

Referred to Judge M. Casey Rodgers on     January 24, 2019

Motion/Pleadings: PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION
                  OF TIME FOR DISCOVERY [to February 28, 2019]
Filed by     Plaintiff           on January 23, 2019             Doc. #   34
Response                         on                              Doc. #

           Stipulated           Joint Pleading
  X        Unopposed            Consented

                                      JESSICA J. LYUBLANOVITS
                                      CLERK OF COURT
                                      /s/ Kathy Rock
                                      Deputy Clerk: Kathy Rock


      On consideration, the motion is GRANTED, as requested.


      DONE and ORDERED this 28th day of January 2019.


                                        M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE
